DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “Operation unit,” “brake controlling unit,” “first generating unit,” “second generating unit,” “setting operation unit,” “storage unit” in claims 1-13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “total” in claims 1 and 13 is a relative term which renders the claim indefinite. The term “total” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claims 1, 3-8, and 13, the phrase "in a case" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 1 and 13, the limitation “the efficiency map indicating a relationship between operation of the first regenerating unit and regeneration efficiency of the first regenerating unit and a relationship between operation of the second regenerating unit and regeneration efficiency of the second regenerating unit” is written grammatically unclear and could be interpreted in two different ways. This limitation could be understood to mean that “the efficiency map indicating a relationship between operation of the first regenerating unit and regeneration efficiency of the first regenerating unit” wherein the relationship is between the operation of the first generating unit  and regeneration efficiency of the first generating unit. Or the limitation could be understood to mean “the efficiency map indicating a relationship between the operation of the first regenerating unit and regeneration efficiency of the first regenerating unit and a relationship between operation of the second regenerating unit and regeneration efficiency of the second regenerating unit,” wherein the relationship is between the operation of the first regenerating unit and all that is listed after.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US20170120892A1).
Regarding claim 1, Kato teaches a brake controlling apparatus, comprising: 
a gradient sensor configured to detect a road gradient (see Paragraph 0110 wherein the downslope prediction control executed by the embodiment control apparatus will be described. The assist control section 54 of the embodiment control apparatus determines whether or not a downslope zone exists along a scheduled vehicle traveling road (route) on the basis of the present position P of the own vehicle and road information acquired through the navigation device 80. The scheduled vehicle traveling road is a road which exists within a predetermined distance from the present position P of the own vehicle and along which the own vehicle travels. The downslope zone satisfies a following downslope zone condition); 
an operation unit configured to switch a constant speed downhill traveling function to become effective (see Paragraph 0152 wherein at a time 31 during the execution of the downslope prediction control, the target deceleration end position Ptgt is set. Thereafter, at a time t32, the estimated vehicle speed Vest reaches the brake pedal operation start vehicle speed Vfb);
a brake controlling unit configured to control a first regenerating unit and a second regenerating unit, the first regenerating unit being configured to generate regenerative electric power from a braking torque of front wheels, the second regenerating unit being configured to generate regenerative electric power from a braking torque of rear wheels (see Paragraph 0017 wherein the enlarged regeneration control means is configured to execute an enlarged regeneration control for applying an increased regeneration braking force which is the regeneration braking force larger than the regeneration braking force applied by the normal regeneration control to the at least one vehicle wheel (19) and charging the battery (14) with the electricity generated by the electric motor (12) (see processes of step 870 of FIG. 8, the step 950 of FIG. 9 and the steps 1045 and 1050 of FIG. 10) when a position (Pend) where it is predicted that a deceleration of the hybrid vehicle ends is set as a target deceleration end position (Ptgt) where the deceleration of the hybrid vehicle ends (see a process of a step 810) and the acceleration operation amount (AP) is zero (see a determination “No” at the step 910)); 
and a storage unit configured to hold an efficiency map, the efficiency map indicating a relationship between operation of the first regenerating unit and regeneration efficiency of the first regenerating unit and a relationship between operation of the second regenerating unit and regeneration efficiency of the second regenerating unit (see Paragraph 0130 wherein the assist control section 54 stores a relationship between the target deceleration end vehicle speed Vtgt and the first distance D1 and a relationship between the target deceleration end vehicle speed Vtgt and the brake pedal operation start vehicle speed Vfb in the ROM of the assist control section 54 in the form of a look-up table, respectively; see Paragraph 0091 wherein the PM control section 51 determines whether or not the requested engine output power Pe* is smaller than a lower limit value of an optimum operation output power of the engine 10. The lower limit value of the optimum operation output power of the engine 10 is a minimum value of an output power capable of causing the engine 10 to operate at an efficiency equal to or larger than a predetermined efficiency. The optimum operation output power is defined by a combination of an optimum engine torque TQeop and an optimum engine speed NEeop; see Paragraph 0084 wherein further, the PM control section 51 applies the acceleration pedal operation amount AP and the own vehicle speed V of the own vehicle to a look-up table MapTQr(AP,V) used for the normal acceleration/deceleration control shown by a solid line in FIG. 2 to acquire a requested torque TQr. The requested torque TQr is a torque requested by the driver of the own vehicle as a driving torque to be supplied to the drive wheels 19 to drive the drive wheels 19), 
wherein, in a case where the constant speed downhill traveling function is caused to become effective via the operation unit, the brake controlling unit is configured to calculate braking torque distribution between the front wheels and the rear wheels on a basis of the road gradient detected by the gradient sensor and the efficiency map to cause total regeneration efficiency to satisfy a first condition (see Paragraph 0140 wherein the brake ECU 60 controls the activation of the friction brake mechanism 40 such that one-quarter of the target friction braking torque TQfbtgt is applied to each of the four vehicle wheels including the driving wheels 19 by the friction brake mechanism 40.; see Paragraph 0106 wherein the PM control section 51 receives the requested braking torque TQbr from the brake ECU 60. Then, the PM control section 51 calculates or acquires a target friction braking torque TQfbtgt by adding the target second MG torque TQ2 tgt to the requested braking torque TQbr (TQfbtgt=TQbr+TQ2 tgt). An absolute value of the calculated target friction braking torque TQfbtgt is smaller than an absolute value of the requested braking torque TQbr when the target second MG torque TQ2 tgt is a negative value (i.e., the regeneration braking torque). The absolute value of the calculated target friction braking torque TQfbtgt is larger than the absolute value of the requested braking torque TQbr when the target second MG torque TQ2 tgt is a positive value (i.e., the a driving torque); see also Paragraph 0148 wherein at a time t13 after the time t12, the elapsed time T reaches the threshold time Tth. At this time, the downslope prediction control is not executed and thus, the embodiment control apparatus permits the execution of the enlarged regeneration control. Thereby, the execution of the enlarged regeneration control is started and thus, a half of the enlarged regeneration braking torque TQmbk is applied to the drive wheels 19, respectively), and the brake controlling unit is configured to control the first regenerating unit and the second regenerating unit on a basis of the calculated braking torque distribution (see Paragraph 0107 wherein the brake ECU 60 receives the target friction braking torque TQfbtgt from the PM control section 51. The brake ECU 60 controls an activation of the brake actuator 45 such that a braking torque corresponding to one quarter of the target friction braking torque TQfbtgt is applied to each of the four vehicle wheels including the drive wheels 19).  
Regarding claim 2, Kato teaches the brake controlling apparatus according to claim 1, wherein the brake controlling unit is configured to calculate the braking torque distribution with use of a parameter, for a vehicle speed, having a fluctuation range (see Paragraph 0101 wherein when the own vehicle speed V is larger than the switching vehicle speed V1, the thus-set requested torque TQr is a negative value (i.e., the regeneration braking torque). On the other hand, when the own vehicle speed V is equal to or smaller than the switching vehicle speed V1, the requested torque TQr is a positive value (i.e., the driving torque)).  
Regarding claim 3, the brake controlling apparatus according to claim 1, wherein, in a case where the gradient sensor detects that the road gradient varies during execution of the constant speed downhill traveling function, the brake controlling unit is configured to calculate the braking torque distribution again with use of a parameter, for the vehicle speed, having a fluctuation range with respect to a vehicle speed at a time when the road gradient varies, and execute first control processing, the first control processing being processing of controlling the first regenerating unit and the second regenerating unit on a basis of the braking torque distribution calculated again (see Paragraph 0107 wherein the brake ECU 60 receives the target friction braking torque TQfbtgt from the PM control section 51. The brake ECU 60 controls an activation of the brake actuator 45 such that a braking torque corresponding to one quarter of the target friction braking torque TQfbtgt is applied to each of the four vehicle wheels including the drive wheels 19; see Paragraph 0112 wherein the downslope zone condition is that the distance between the start and end positions of the down slope zone is larger than the threshold distance Dth1, the altitude of the start position of the downslope zone is higher than the altitude of the end position of the downslope zone and an absolute value of a difference between the altitude of the start position of the downslope zone and the altitude of the end position of the downslope zone is larger than the threshold height Hth).  
Regarding claim 4, see the rejection of the overlapping limitations in claim 3. 
Regarding claim 5, the brake controlling apparatus according to claim 3, wherein, in a case where the gradient sensor detects that the road gradient varies during execution of the constant speed downhill traveling function, the brake controlling unit is configured to select execution of the first control processing or execution of second control processing, the second control processing being processing of maintaining the vehicle speed (see Paragraph 0086 wherein  according to the look-up table MapTQr(AP, V) for the normal acceleration/deceleration control, the acquired requested torque TQr is a constant positive value when the acceleration pedal opening degree Rap (i.e., the acceleration pedal operation amount AP) is constant and the own vehicle speed V is equal to or smaller than a predetermined vehicle speed larger than zero. Further, the acquired requested torque TQr decreases as the own vehicle speed V increases when the acceleration pedal opening degree Rap is constant and the own vehicle speed V is larger than the predetermined vehicle speed).  
Regarding claim 6, see the rejection of the overlapping limitations in claim 5. 
Regarding claim 7, Kato teaches the brake controlling apparatus according to claim 5, wherein the brake controlling unit is configured to select the execution of the first control processing in a case where regeneration efficiency obtained by the first control processing is higher than regeneration efficiency obtained by the second control processing by a threshold value or more (see Paragraph 0091 wherein the PM control section 51 determines whether or not the requested engine output power Pe* is smaller than a lower limit value of an optimum operation output power of the engine 10. The lower limit value of the optimum operation output power of the engine 10 is a minimum value of an output power capable of causing the engine 10 to operate at an efficiency equal to or larger than a predetermined efficiency. The optimum operation output power is defined by a combination of an optimum engine torque TQeop and an optimum engine speed NEeop).  
Regarding claim 8, see the rejection of the overlapping limitations in claim 7.
Regarding claim 9, Kato teaches the brake controlling apparatus according to claim 5, further comprising a setting operation unit configured to allow a user to perform setting wherein the brake controlling unit is configured to select the execution of the first control processing or the execution of the second control processing on a basis of the setting performed with use of the setting operation unit (see Paragraph 0117 wherein when a momentary stop line is provided on a scheduled vehicle traveling road, the driver of the own vehicle normally releases the acceleration pedal 35 first and next, operates the brake pedal 65 to stop the own vehicle at the momentary stop line. In this case, if regeneration braking torques applied to the drive wheels 19, respectively by the second MG 12 is increased upon the release of the acceleration pedal 35, the amount of the electricity recovered to the battery 14 until the start of the operation of the brake pedal 65 from the time when the acceleration pedal 35 is released, increases; see also Paragraph 0128 wherein as shown in FIG. 3, the assist control section 54 calculates or acquires a position Pfb where a standard driver starts to operate the brake pedal 65 in order to achieve the target deceleration end vehicle speed Vtgt at the target deceleration end position Ptgt. In addition, the assist control section 54 calculates or acquires a traveling speed Vfb of the own vehicle when the own vehicle arrives at the position Pfb. Hereinafter, the position Pfb will be referred to as “the brake pedal operation start position Pfb” and the traveling speed Vfb will be referred to as “the brake pedal operation start vehicle speed Vfb”).  
Regarding claim 10, see the rejection of the overlapping limitations in claim 9.
Regarding claim 11, see the rejection of the overlapping limitations in claim 9.
Regarding claim 12, see the rejection of the overlapping limitations in claim 9.
Regarding claim 13, see the rejection of the overlapping limitations in claim 1.
Regarding claim 14, Kato teaches a vehicle comprising the brake controlling apparatus according to claim 1 (see Paragraph 0077 wherein the own vehicle has friction brake mechanisms 40, a brake actuator 45 and the brake electronic control unit 60).  
Regarding claim 15, see the rejection of the overlapping limitations in claim 14.
Regarding claim 16, see the rejection of the overlapping limitations in claim 14.
Regarding claim 17, see the rejection of the overlapping limitations in claim 14.
Regarding claim 18, see the rejection of the overlapping limitations in claim 14.
Regarding claim 19, see the rejection of the overlapping limitations in claim 14.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shiozawa (JP2017034842A) teaches a brake force control device which can suppress a variation of a regeneration brake force even in a situation that a brake pedal is operated at deceleration at which the regeneration brake force corresponding to an operation amount of an accelerator pedal is generated, and a brake force control method. A first requirement brake force calculation part 34 calculates an operation amount of an accelerator pedal AP within a brake range, and a first regeneration brake force corresponding to a traveling speed of a vehicle, a second requirement brake force calculation part 42 calculates an operation amount of a brake pedal BP, and a second regeneration brake force corresponding to the travel speed of the vehicle, and when the operation amount of the accelerator pedal AP is within the brake range, and the brake pedal BP is operated, a regeneration brake force control part 36 makes a drive motor DM generate a larger regeneration brake force out of the first regeneration brake force and the second regeneration brake force.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665